951 A.2d 256 (2008)
Robert RAE and Commonwealth Funeral Consultants, Inc., Petitioners
v.
PENNSYLVANIA FUNERAL DIRECTORS ASSOCIATION, John W. Eirkson and James O. Pinkerton, Respondents.
Supreme Court of Pennsylvania.
June 11, 2008.

ORDER
PER CURIAM.
AND NOW, this 11th day of June, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is set forth below:
Must an appellate court separately apply the collateral order test laid out in Pa. R.A.P. 313 and this Court's decision in Ben v. Schwartz, 556 Pa. 475, 729 A.2d 547 (1999), to every legal question it addresses on collateral appeal, or is it sufficient that the legal question giving rise to the order itself satisfies the collateral order test?